[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                  JUNE 28, 2007
                                 No. 06-15250                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                       D. C. Docket No. 06-20312-CR-KMM

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                       versus

HUMBERTO RODRIGUEZ-VANEGAS,

                                                         Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (June 28, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Humberto Rodriguez-Vanegas (“Vanegas”) pleaded guilty to importation of

and possession with intent to distribute heroin, in violation of 21 U.S.C. §§ 841
and 960(b). The underlying facts of the case are not in dispute: Vanegas arrived in

Miami from Bogota, Colombia and, during a security check, 828.3 grams of heroin

were discovered at the bottom of his luggage. Upon questioning, Vanegas

admitted smuggling the drugs.

      The sentencing guidelines determined that the sentencing range was 57 to 71

months imprisonment. Vanegas had no objections to the guidelines calculations

and did not ask for any “other departures or variances considering his age and

circumstances.” At sentencing, the court questioned whether there was any reason

it should not impose a sentence at the low end of the range. Vanegas had no

objection and merely asked the court for forgiveness. The court sentenced

Vanegas to 57 months imprisonment on each count to run concurrently, and 3

years supervised release. Vanegas now appeals, challenging his sentence as

unreasonable considering the 18 U.S.C. § 3553(a) sentencing factors. He further

asserts that he should have received a minor-role reduction or a variance.

      Typically, we review the sentence imposed by the district court for

reasonableness. United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005)

(citing United States v. Booker, 543 U.S. 220, 260, 125 S. Ct. 738, 765, 160
L. Ed. 2d 621 (2005)). Although this court has not addressed whether plain error

review is appropriate where, as here, a defendant raises a reasonableness argument



                                          2
for the first time on appeal, we need not do so in this case, as the outcome is the

same under either standard of review. Vanegas bears the burden of showing his

sentence is unreasonable. Talley, 431 F.3d at 788.

      We first conclude that there was no error in the court’s guidelines

calculations. Vanegas did not request any reduction or departure at sentencing; nor

did he object to the guidelines calculations. We conclude that the facts and

circumstances did not warrant any reductions or variances. See United States v.

De Varon, 175 F.3d 930 (11th Cir. 1999) (en banc).

      Moreover, the sentence imposed was reasonable and the court did all it was

required to do after Booker. It correctly calculated the guidelines range and then

considered the range in addition to the § 3553(a) statutory factors to impose a

reasonable sentence at the low end of the guidelines range and well below the

statutory maximum of 40 years. 21 U.S.C. § 841(b)(1)(B); United States v. Scott,

426 F.3d 1324, 1329-1330 (11th Cir. 2005). The fact that the court did not list the

factors is irrelevant because the record reflects that the court considered those

factors. United States v. Dorman, manuscript op. at 3, 16-18 (No. 04-14886) (11th

Cir. Jun. 8, 2007); United States v. Hunt, 459 F.3d 1180 (11th Cir. 2006). Vanegas

has offered nothing to explain how his sentence is unreasonable.

      Accordingly, we AFFIRM.



                                           3